DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with G. Gregory Schivley (Reg. # 27,383) on 08/02/2021.

The application has been amended as follows: 

In the specification:

The recitation of “bag-shaped structure 33” in line 19 on page 19 of the specification as filed has been changed to --bag-shaped structure 32--.

In the claims:

1. (Currently Amended) A bag-shaped structure used in a cuff for blood pressure measurement configured to be wrapped around a living body, inflate when a fluid is supplied to an internal space, and compress the living body, the bag-shaped structure comprising: 
an inner wall portion provided on a living body side; 
an outer wall portion facing the inner wall portion; 
a pair of side wall portions, each being continuous with the inner wall portion and the outer wall portion and comprised of two portions joined to form at the joint, bent toward the internal space; and 
on an outer surface of the pair of side wall portions on the bent portion of each of the pair of side wall portions, having a higher hardness than either of the pair of side wall portions, and having shape followability in a direction of wrapping around the living body.

3. (Currently Amended) The bag-shaped structure according to claim 1, wherein the reinforcing member includes a plurality of plate-shaped pieces provided at predetermined intervals in a longitudinal direction along each of the pair of side wall portions.  

Claims 4, 5, and 7 have been cancelled.
 
8. (Currently Amended) The bag-shaped structure according to claim 1, wherein the bag-shaped structure comprises a plurality of the reinforcing members, the reinforcing members being provided at predetermined intervals in a longitudinal direction along each of the pair of side wall portions and each including a perforation on the bent portion along the bent portion.  

Claims 9 and 10 have been cancelled. 
  
11. (Currently Amended) The bag-shaped structure according to claim 1, wherein the inner wall portion and both of the pair of side wall portions have a Shore A hardness in a range from 15 to 95.  

12. (Currently Amended) A bag-shaped structure used in a cuff for blood pressure measurement configured to be wrapped around a living body, inflate when a fluid is supplied to an internal space, and compress the living body, the bag-shaped structure comprising: 
an inner wall portion provided on a living body side; 
an outer wall portion facing the inner wall portion; 
a pair of side wall portions, each being continuous with the inner wall portion and the outer wall portion and comprised of two portions joined to form at the joint, bent toward the internal space; 
an outer surface of the pair of side wall portions on the bent portion of each of the pair of side wall portions, having a higher hardness than either of the pair of side wall portions, and having shape followability in a direction of wrapping around the living body;
wherein the reinforcing member continues along an inner wall portion side and an outer wall portion side with respect to the bent portion; and
wherein the reinforcing member is provided along the longitudinal direction of 

13. (Currently Amended) A bag-shaped structure used in a cuff for blood pressure measurement configured to be wrapped around a living body, inflate when a fluid is supplied to an internal space, and compress the living body, the bag-shaped structure comprising: 
an inner wall portion provided on a living body side; 
an outer wall portion facing the inner wall portion; 
a pair of side wall portions, each being continuous with the inner wall portion and the outer wall portion and comprised of two portions joined to form at the joint, bent toward the internal space; and
a reinforcing member provided on an outer surface of 
wherein the bag-shaped structure comprises a plurality of the reinforcing members, the reinforcing members being provided at predetermined intervals in a longitudinal direction along each of the pair of side wall portions and each including a perforation on the bent portion along the bent portion.  

Claim 14 has been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 05/21/2021 (“Amendment”). Claims 1 and 3-14 are currently under consideration. The Office acknowledges the amendments to claims 1 and 3-11, as well as the cancellation of claim 2 and the addition of new claims 12-14. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting Such claim limitation(s) is/are: “reinforcing member” in claims 1, 6, 8, 12, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (for “reinforcing member,” plate-shaped pieces as shown in Fig. 16 or described in e.g. claim 3).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest e.g. with respect to claims 1 and 12, a bag-shaped structure used in a cuff for blood pressure measurement, the bag-shaped structure having a pair of side wall portions as claimed, each having a bent portion formed as claimed, with a reinforcing member provided on an outer surface of the pair of side wall portions on the bent portion of each of the pair of side wall portions, in combination with all other recited limitations, and with respect to claim 13, a bag-shaped structure used in a cuff for blood pressure measurement, the bag-shaped structure having a pair of side wall portions as claimed, each having a bent portion formed as claimed, with a plurality of reinforcing members provided on an outer surface of each of the pair of side wall portions, each reinforcing member including a perforation on the bent portion along the bent portion, in combination with all other recited limitations.
US Patent Application Publication 2015/0088011 (“Taniguchi,” already cited) teaches using sub sheets in an attachment arrangement of blood pressure airbag sheets (Fig. 2B, sub sheets 5), but these are not on a bent portion bent toward the internal space, as claimed.
US Patent Application Publication 2006/0135873 (“Karo”) teaches using a gusset in a blood pressure air bag, but the gusset is the side wall itself (Abstract, Figs. 5B, 7B, etc.).
US Patent Application Publication 2001/0016692 (“Itonaga”) teaches a member arranged at a bent portion of each of a pair of side wall portions (Fig. 3, joint 35), but it is not arranged on an outer surface of the pair of side wall portions.
US Patent 3,760,795 (“Ahelhed”) teaches using meshes as reinforcement materials (col. 2, line 64 to col. 3, line 10), but does not teach a reinforcing member provided on the bent portion (or including a perforation along the bent portion) of a side wall portion as claimed.
Japanese Patent Publication 2002-224056 (“Onoe,” an English-language machine translation of which is attached and cited to herein) teaches using a Shore A hardness of e.g. 50 for sheets of a blood pressure air bag (last two lines of page 2), but does not teach a reinforcing member provided on the bent portion (or including a perforation along the bent portion) of a side wall portion as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/ANDREY SHOSTAK/Examiner, Art Unit 3791